Title: To James Madison from John R. Phillips, 27 January 1818
From: Phillips, John R.
To: Madison, James


Dear Sir,
Madison Factory, near Wilmington, State of Delaware. Jany 27. 1818
The establishment named in the address I have taken the liberty to call your attention to, was first put in operation by my Father and myself, at a very considerable expence, in the Summer of Eighteen hundred and twelve, and the business, (Woollen Cloth Manufacturing,) conducted under the firm of Robert & J. R. Phillips; from various combined causes, unfavourable in their operation to the Manufacturing Interest, (wherein much of our Capital was either lost or buried in improvements,) we were induced from motives of interest, in the Autumn of Eighteen hundred fifteen, to stop our Machinery; and were among the number of the unfortunate, owing measurably to the choice of wool we undertook to manufacture, that of fine. For the want of competent skilful workmen at that early period of our Country’s attempts towards real Independency, the establishment since the latter period of date has been rented, and has, (particularly the present season,) done very considerable business, in the line of Manufacturing the Wool of others, or in other words, what is termed Country work, the line which from the scarcity of the circulating medium and curtailment of discounts, intended in future to be pursued, and for which the establishment is well calculated. Having entered into engagements with a gentleman lately arrived from Europe, a regular bred (Yorkshire) Dyer, and otherwise practical Woollen Cloth Manufacturer, I shall in March next, re-commence the business under the firm of Barber & Phillips, and have to solicit the favour of your patronage and support.

It may not be improper to notice in this place, that one just cause of complaint against too large a portion of the goods of American Manufacture, (that of being coloured in the Cloth,) will be obviated at this establishment, intending exclusively to colour in the Wool; neither can it be improper to state for your information, and the information of other gentlemen who may be pleased to honour us with their confidence, that Wool will be received by, and the goods in a finished state returned, to Messrs. Briscoe and Partridge, Merchants, Baltimore; and Mr. Henry Bennett, Elkton; for the accommodation of such as may be pleased to favour us by the waters of the Chesapeake; and Messrs. Thomas and Martin, Merchants, Philadelphia; Doctor Arthur Johns, Merchant, Dover; A. Pierce, Esquire, Smyrna; and Messrs. Dixon and Mountain, Merchants, Wilmington, by that of the Delaware.
We feel no hesitation unequivocally to assure you, Sir, that all orders will be attended to at the earliest possible date, and our goods finished with a view to the interest of our employers, and the credit of this establishment. Any communication you may be pleased to favour us with, directed to Barber & Phillips, Madison Factory, Newport, Delaware, will be thankfully received and promptly attended to. Very Respectfully, Yours, &c.
John R. Phillips.
NB
Your interest in this establishment either as it Respects the government or private Gentlemen of Virginia or Elsewhere would if Known be a pleasing Consideration. Wether You will own its legitimacy or not is a question not for me to determine.
